ACCEPTED
                                                                                                                     04-15-00287-CV
                                                                                                         FOURTH COURT OF APPEALS
                                                                                                              SAN ANTONIO, TEXAS
                                                                                                                5/29/2015 2:38:06 PM
                                                                                                                      KEITH HOTTLE
                                                                                                                              CLERK



                     NO. 04-15-00287-CV
                                                                                              FILED IN
                                                                                       4th COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                       05/29/2015 2:38:06 PM
           IN THE FIRST COURT OF APPEALS                                                   KEITH E. HOTTLE
                                                                                                Clerk


                          MAXINE ADAMS AND CECIL ADAMS
                                    Appellants,


                                                      vs.

Harris County, Rebecca Ross, Kathleen Keese and Christopher Prine Clerk of the Court
                                     Appellee

                           On Appeal from the 269th Judicial District
                                        Houston, Texas
                                    Cause No. 2014-35653
                            Transferred from First Court of Appeals
                                        Houston, Texas
                                 Cause No. 01-15-00384-CV


   CECIL ADAMS AND MAXINE ADAMS JOINT
      MOTION TO EXTEND TIME TO FILE
            APPELLATE BRIEF
                                       Cecil Adams (Pro Se) and Maxine Adams (Pro Se)
                                       5510 S. Rice Blvd. #1206
                                       Phone: 713 840-0330
                                       Email: cecillovesmax@sbcglobal.net
                                   TABLE OF CONTENTS ......1
                                       Pro Se


    I.   MOTION TO EXTEND TIME ....................................................................... 2
   II.   CONCLUSION ............................................................................................... 3
    VERIFICATION ............................................................................................4
      Now here comes Appellants Cecil Adams and Maxine Adams (the

“Adams”) to file this Motion to Extend Time to File Appellate Brief

            I.     MOTION TO EXTEND TIME TO FILE BRIEF

      Background Facts: On May 11, 2015 an order was signed by the First court

of Appeals (Harris County) to transfer the above captions case to the Four Court of

Appeals . Adams was unaware of motion to transfer or order until an in-person

request for a copy of the clerk record on CD was requested. Adams were informed

by the First Court of Appeals Clerk that since the order of Transfer was signed a

copy of the record could not be checked out (parties were allowed to checkout

record on disc for 7 days at no cost). Adams contacted the clerk for the Fourth

Court of Appeals and was informed a request would have to be mailed in with

payment of $111.50 for the record. Adams’ asked if record could be e-mail but

was instructed the request could not be granted. The Adams are the Appellants and

motions for the appeal and the cost of the record has been bill to Adams (record

cost $299) but was also denied copy of record from Harris county district clerk that

filed record. Adams has set up payment of $111.50 that will be overnight for

arrival on June 1st 2015. Adams has sent pre-paid return to posted for record to be

shipped to alternate address as Adams will be on vacation (traveling out of town to

see parents) but understand set vacation does not change brief will be due at time
of extension if granted by this Honorable Court. Adams will check court website

and or contact the Clerk of the Court for updates on appeal.




             II.   CONCLUSION


             This is the first and only request for an extension for the above appeal.

Adams prayerfully hopes the request for an extension be granted. Adams request

an extension of 15 days to file brief or date set by this Honorable Court .

Respectfully submitted this 29th day of May 2015


                                              _________________________
                                              Maxine Adams 5510 S. Rice #1206
                                              Houston, TX 77081
                                              Telephone: 713.840.0330
                                              Email: cecillovesmax@sbcglobal.net
                                               PRO SE

      Respectfully submitted this 29th day of May 2015

                                              _________________________

                                              Cecil Adams 5510 S. Rice #1206
                                              Houston, TX 77081
                                              Telephone: 713.840.0330
                                              Email: cecillovesmax@sbcglobal.net
                                              PRO SE
                              CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure, I certify that I have
served this document on all other parties which are listed below on the 29th day of
May 2015 as follows by electronic file:

       Attorney for Appellee: Timothy J. Henderson, 6300 West Loop South, Suite
       280, Bellaire, Texas 77401-2905 713.668.5697 (fax)
                                ______________________________________
                                Maxine Adams
Vince Ryan, Esq.
Harris County Attorney
vince.ryan@cao.hctx.net

Brian A. Quintero, Esq.
Senior Assistant County Attorney
brian.quintero@cao.hctx.net

Clinton Gambil
Senior Assistant County Attorney
clinton.gambill@cao.hctx.net

1019 Congress, 15th Floor
Houston, Texas 77002
713.274.5173
713.437.8633 (fax)
ATTORNEYS FOR CHRIS DANIEL/HARRIS COUNTY

Timothy J. Henderson
6300 West Loop South, Suite 280
Bellaire, Texas 77401-2905
713.667.7878
713.668.5697 (fax)

COUNSEL FOR REBECCA ROSS

Jayson Booth, Esq.
3730 Kirby Drive, Suite 777
Houston, Texas 77098
713.333.0377
713.526.1175 (fax)

COUNSEL FOR KATHLEEN KEESE
Christian Cobe Vasquez
Assistant Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
(512) 463-2080
(512) 495-9139 (fax)

COUNSEL FOR CHRISTOPHER PRINE